Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  September 29, 2006                                                                Clifford W. Taylor,
                                                                                             Chief Justice

  130523                                                                           Michael F. Cavanagh
                                                                                   Elizabeth A. Weaver
                                                                                          Marilyn Kelly
                                                                                     Maura D. Corrigan
  ALLSTATE INSURANCE COMPANY,                                                      Robert P. Young, Jr.
            Plaintiff-Appellant,                                                   Stephen J. Markman,
                                                                                                  Justices

  v        	                                             SC: 130523     

                                                         COA: 253373      

                                                         Wayne CC: 03-312396-CK

  JACOB DEMPSEY and DEBORAH D. 

  HARRIS, Personal Representative of the

  ESTATE OF JOSEPH L. HARRIS, Deceased,

             Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 22, 2005
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REMAND this case to the Wayne Circuit Court for entry of summary disposition in favor
  of the plaintiff. On the existing record, there was no genuine issue of material fact.
  Coverage was excluded under the intentional or criminal acts exclusion as defined in the
  policy of insurance. The plaintiff was therefore entitled to summary disposition under
  MCR 2.116(C)(10) as a matter of law.

        We do not retain jurisdiction.

        MARKMAN, J., concurs and states as follows:

         I concur fully in the majority’s order reversing the Court of Appeals. Defendant
  hit Harris, causing him to fall, hit the back of his head, and die. Defendant pleaded no
  contest to a charge of manslaughter, claiming that he was acting in self-defense. His
  insurer, Allstate, then filed this declaratory judgment action claiming that there was no
  “occurrence” to give rise to coverage and that even if there was an “occurrence,” the
  intentional or criminal acts exclusion in the policy bars coverage. The trial court denied
  Allstate’s motion for summary disposition, but granted defendant's similar motion. The
  Court of Appeals affirmed the denial of Allstate’s motion, but vacated the summary
  disposition granted to Dempsey.
                                                                                                             2

       Even assuming that there was an “occurrence” within the meaning of the policy
that gave rise to coverage, the intentional/criminal acts exclusion bars coverage. The
policy at issue states, “We do not cover any bodily injury or property damage intended
by, or which may reasonably be expected to result from the intentional or criminal acts or
omissions of, an insured person.” The policy further states that “[t]his exclusion applies
even if . . . such bodily injury or property damage is of a different kind or degree than
intended or reasonably expected.”

       First, there is no question that defendant intentionally punched Harris. Second,
even if death was not the reasonably expected result of defendant's intentional act, some
bodily injury was certainly the reasonably expected result.              Therefore, the
intentional/criminal acts exclusion bars coverage here.

        This conclusion is not at all inconsistent with our decision in Allstate Ins Co v
McCarn (After Remand), 471 Mich 283, 289-290 (2004). In McCarn, this Court applied
the same policy language that is at issue here. McCarn involved a sixteen-year-old boy
who aimed what he thought was an unloaded gun at his sixteen-year-old friend and pulled
the trigger. Tragically, the gun was in fact loaded and the friend was killed. In that case,
as well as in this case, there was no question that the insured acted intentionally. The
only question was whether a reasonable person would have reasonably expected an injury
to result from the intentional act. In McCarn, this Court held that a person would not
reasonably expect injury to result from the intentional act of aiming and pulling the
trigger of what was believed to be an unloaded gun. Therefore, coverage was not barred
in that case. The instant case is distinguishable because a reasonable person would
reasonably expect an injury to result from the intentional act of punching someone.

       CAVANAGH, J., would deny leave to appeal.

       KELLY, J., would grant leave to appeal.




                       I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                       September 29, 2006                  _________________________________________
      s0926                                                                Clerk